
	
		II
		Calendar No. 37
		111th CONGRESS
		1st Session
		S. 651
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Wyden, Ms.
			 Snowe, Mrs. Lincoln,
			 Mr. Kerry, Ms.
			 Stabenow, Mr. Schumer,
			 Mr. Menendez, Mr. Nelson of Florida, Mr.
			 Bingaman, and Ms. Cantwell)
			 introduced the following bill; which was read the first time
		
		
			March 23, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on excessive bonuses paid by, and received from, companies receiving
		  Federal emergency economic assistance, to limit the amount of nonqualified
		  deferred compensation that employees of such companies may defer from taxation,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Compensation Fairness Act of
			 2009.
		2.Excise taxes on
			 excessive bonuses paid by recipients of Federal emergency economic
			 assistance
			(a)Imposition of
			 taxChapter 46 of the Internal Revenue Code of 1986 (relating to
			 excise tax on golden parachute payments) is amended by adding at the end the
			 following new section:
				
					4999A.Excessive
				bonuses paid by recipients of Federal emergency economic assistance
						(a)Imposition of
				TaxThere is hereby imposed—
							(1)on each Federal
				emergency economic assistance recipient which pays an excessive bonus, a tax
				equal to 35 percent of the amount of such bonus, and
							(2)on each covered
				individual who receives an excessive bonus from such a recipient, a tax equal
				to 35 percent of the amount of such bonus.
							(b)Excessive
				bonusFor purposes of this section—
							(1)In
				generalThe term excessive bonus means, with respect
				to any calendar year—
								(A)any applicable
				bonus payment paid to a covered individual during such calendar year which is a
				retention bonus, or
								(B)in the case of
				applicable bonus payments not described in subparagraph (A), an amount equal to
				the sum of—
									(i)the portion of
				such applicable bonus payments paid to a covered individual during such
				calendar year which is attributable to services performed by such individual
				during such calendar year, but only to the extent such payments exceed $50,000,
				plus
									(ii)the portion of
				applicable bonus payments paid to a covered individual during such calendar
				year which is attributable to services performed by such individual during any
				preceding calendar year, but only to the extent such payments (when added to
				such payments paid during all prior calendar years with respect to services
				performed during such preceding calendar year) exceed $50,000.
									(2)Applicable
				bonus payments
								(A)In
				generalExcept as provided in subparagraph (B), the term
				applicable bonus payment means any bonus payment by a Federal
				emergency economic assistance recipient—
									(i)which is paid
				after December 31, 2008, and
									(ii)which is payable
				by reason of services performed by such individual in an applicable calendar
				year of the Federal emergency economic assistance recipient.
									(B)Payments after
				assistance periodA bonus payment shall not be treated as an
				applicable bonus payment if it is made after the end date applicable under
				clause (i)(II) or (ii)(II) of subparagraph (C) (without regard to whether the
				payment is attributable to services performed before such end date).
								(C)Applicable
				calendar yearThe term applicable calendar year
				means, with respect to any Federal emergency economic assistance recipient, any
				calendar year which includes any portion of the period which—
									(i)in the case of a
				recipient described in subsection (c)(1)—
										(I)begins on the
				first date on which the outstanding aggregate assistance received under all
				programs described in subsection (c)(1)(A) exceeds $100,000,000, and
										(II)ends on the
				first date on which such outstanding aggregate amount does not exceed
				$100,000,000, and
										(ii)in the case of a
				recipient described in subsection (c)(2)—
										(I)begins on the
				first date on which assistance was received under a program described in
				subsection (c)(1)(A), and
										(II)ends on the
				first date on which there is no outstanding assistance provided to such
				recipient under any such program.
										In the
				case of a person described in subsection (c)(3) with respect to a recipient
				described in subsection (c)(1) or (2), this subparagraph shall be applied by
				reference to the same period as is used for such recipient.(D)Waiver of
				restriction on repayment or redemptionAny restriction or
				prohibition under any program described in subsection (c)(1)(A) (or any
				agreement entered into under such program) on a Federal emergency economic
				assistance recipient with respect to the repayment of any assistance provided
				under such program or the redemption of any equity interest shall not apply if
				such restriction or prohibition would prevent the recipient from reducing its
				outstanding assistance for purposes of subparagraph (C).
								(3)Bonus
				payment
								(A)In
				generalThe term bonus payment means any payment
				which—
									(i)is a payment to a
				covered individual by a Federal emergency economic assistance recipient for
				services rendered, and
									(ii)is in addition
				to any amount payable to such individual for services performed by such
				individual at a regular hourly, daily, weekly, monthly, or similar periodic
				rate.
									Such
				term does not include payments to an employee as commissions, contributions to
				any qualified retirement plan (as defined in section 4974(c)), welfare and
				fringe benefits, overtime pay, or expense reimbursements.(B)Exception for
				certain equity payments
									(i)In
				generalIn the case of a payment other than a retention bonus,
				such payment shall not be treated as a bonus payment if the payment consists of
				the granting on or after January 1, 2009, of an equity interest described in
				clause (ii) but only if no portion of such interest vests before the date which
				is 3 years after the date on which such interest is granted.
									(ii)Equity
				interestsAn equity interest is described in this clause if it
				is—
										(I)a stock option
				which is granted at its fair market value on the date of the grant,
										(II)a stock
				appreciation right which is granted at its fair market value on the date of the
				grant, or
										(III)restricted
				stock described in section 111(b)(3)(D)(i) of the Emergency Economic
				Stabilization Act of 2008 (as in effect on the date of the enactment of this
				section).
										(iii)Secretarial
				authorityThe Secretary may by regulation provide for the
				application of this subparagraph in the case of a person other than a
				corporation.
									(4)Retention
				bonusThe term retention bonus means any bonus
				payment to an individual which—
								(A)is contingent on
				the completion of a period of future service with the Federal emergency
				economic assistance recipient, the completion of a specific project or other
				activity for the Federal emergency economic assistance recipient, or such other
				circumstances as the Secretary may prescribe, and
								(B)is not based on
				the performance of the individual (other than a requirement that the employee
				not be separated from employment for cause).
								A bonus
				payment shall not be treated as based on performance for purposes of
				subparagraph (B) solely because the amount of the payment is determined by
				reference to a previous bonus payment which was based on performance.(c)Federal
				emergency economic assistance recipientFor purposes of this
				subsection, the term Federal emergency economic assistance
				recipient means—
							(1)any person (other
				than a bank to which section 585 applies) if at any time after December 31,
				2007—
								(A)the Federal
				Government acquires—
									(i)an
				equity interest in such person pursuant to a program authorized by the
				Emergency Economic Stabilization Act of 2008 or the third undesignated
				paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343), or
									(ii)any warrant (or
				other right) to acquire any equity interest with respect to such person
				pursuant to any such program, and
									(B)the outstanding
				aggregate amount of the assistance provided to such person under such programs
				exceeds $100,000,000,
								(2)the Federal
				National Mortgage Association and the Federal Home Loan Mortgage Corporation,
				and
							(3)any person which
				is a member of the same affiliated group (as defined in section 1504,
				determined without regard to subsection (b) thereof) as a person described in
				paragraph (1) or (2).
							(d)Covered
				individualFor purposes of this section, the term covered
				individual means, with respect to any Federal emergency economic
				assistance recipient, any director or officer or other employee of such
				recipient.
						(e)Administrative
				provisions; special rulesFor purposes of this section—
							(1)Administrative
				provisions
								(A)In
				generalFor purposes of subtitle F, the tax imposed by this
				section with respect to an excessive bonus shall be treated as a tax imposed by
				subtitle A for the taxable year of the Federal emergency economic assistance
				recipient or covered individual with or within which ends the calendar year in
				which payment of the excessive bonus is made.
								(B)Wage
				withholdingIf an excessive bonus is treated as wages for
				purposes of section 3402, the amount otherwise required to be deducted and
				withheld under such section shall be increased by an amount equal to 35 percent
				of such bonus.
								(C)Special rules
				for payments to nonresident alien individualsIn the case of a
				payment of an excessive bonus to a covered individual who is a nonresident
				alien individual—
									(i)WithholdingIf
				section 1441 applies with respect to such payment, the amount otherwise
				required to be deducted and withheld under such section shall be increased by
				an amount equal to 35 percent of such bonus.
									(ii)Liability
				where no withholdingIf section 1441 does not apply to such
				payment, the person described in subsection (c)(1) or (2) with respect to the
				excessive bonus (and all persons described in subsection (c)(3) with respect to
				such person) shall be jointly and severally liable for payment of the tax
				imposed by subsection (a)(2) with respect to the excessive bonus.
									(2)Special rules
				for earnings
								(A)Inclusion of
				future earnings on excessive bonusesAny income (whether actual
				or notional) for any calendar year which is properly allocable to the portion
				of any applicable bonus payment which is treated as an excessive bonus
				(determined after application of subparagraph (B)) shall be treated as an
				excessive bonus for the calendar year in which paid.
								(B)Future earnings
				on payment not treated as excessive bonus
									(i)In
				generalAny income (whether actual or notional) for any calendar
				year which is properly allocable to the portion of any applicable bonus payment
				which is not treated as an excessive bonus shall be taken into account as an
				excessive bonus in the calendar year in which paid to the extent that the sum
				of—
										(I)the amount of
				such income in excess of the amount which would have been earned if the return
				on such portion were a market rate of return, plus
										(II)an amount equal
				to such portion, plus
										(III)such excess
				income for any preceding calendar year,
										exceeds
				$50,000.(ii)Market rate of
				returnThe Secretary shall prescribe by regulation rules
				governing the calculation of a market rate of return. Such rules shall allow in
				appropriate cases the treatment of income as based on a market rate of return
				if the income of the plan is determined by reference to the rate of return on a
				predetermined investment, including stock or other ownership interests (whether
				or not publicly traded) in the employer maintaining the plan.
									(3)Individual not
				taxed if bonus repaidIf a covered individual repays all or any
				portion of an applicable bonus payment to the Federal emergency economic
				assistance recipient before the due date (without regard to extensions) for the
				individual's return of tax imposed by chapter for the taxable year for which
				tax under this section would (without regard to this paragraph) have been
				imposed, then, solely for purposes of applying this title to the covered
				individual, the portion repaid shall be treated as if it had not been paid to
				the covered individual.
							(4)Notice requirementsThe Secretary shall require each Federal
				emergency economic assistance recipient to notify, as soon as practicable after
				the date of the enactment of this subsection and at such other times as the
				Secretary determines appropriate, the Secretary and each covered individual of
				the amount of excessive bonuses to which this section applied and the amount of
				tax deducted and withheld on such bonuses.
							(5)Secretarial
				authorityThe Secretary may prescribe such regulations, rules,
				and guidance as may be necessary to carry out the provisions of this section,
				including regulations, rules, and guidance necessary to prevent—
								(A)the
				recharacterization of a bonus payment as a payment which is not a bonus payment
				in order to avoid the purposes of this section, or
								(B)the avoidance of
				the purposes of this section through the use of partnerships or other pass
				through
				entities.
								.
			(b)Conforming
			 amendments
				(1)The heading and
			 table of sections for chapter 46 of such Code are amended to read as
			 follows:
					
						
							Chapter 46-Taxes on certain
				excessive remuneration
							Sec. 4999. Golden parachute
				payments.
							Sec. 4999A. Excessive bonuses
				paid by recipients of Federal emergency economic
				assistance.
						
						.
				(2)The item relating
			 to chapter 46 in the table of chapters for subtitle D of such Code is amended
			 to read as follows:
					
						
							Chapter 46. Taxes on excessive
				remuneration.
						
						.
				(c)Effective
			 dateThe amendments made by this subsection shall apply to
			 payments of excessive bonuses after December 31, 2008, in taxable years ending
			 after such date.
			3.Limitation on
			 annual amounts which may be deferred under nonqualified deferred compensation
			 arrangements of recipients of Federal emergency economic assistance
			(a)In
			 GeneralSection 409A(a) of the Internal Revenue Code of 1986
			 (relating to inclusion of gross income under nonqualified deferred compensation
			 plans) is amended—
				(1)by striking
			 and (4) in subclause (I) of paragraph (1)(A)(i) and inserting
			 (4), and (5), and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Annual
				limitation on aggregate deferred amounts
							(A)LimitationIn
				the case of any Federal emergency economic assistance recipient maintaining a
				nonqualified deferred compensation plan, the requirements of this paragraph are
				met if the plan provides that the aggregate amount of compensation which is
				deferred for any applicable taxable year beginning after December 31, 2008,
				with respect to a participant under the plan may not exceed $1,000,000. For
				purposes of this paragraph, only amounts deferred after the date of the
				enactment of this paragraph shall be taken into account.
							(B)Special rules
				relating to earnings
								(i)Inclusion of
				future earningsIf an amount is includible under paragraph (1) in
				the gross income of a participant for any taxable year by reason of any failure
				to meet the requirements of this paragraph, any income (whether actual or
				notional) for any subsequent taxable year shall be included in gross income
				under paragraph (1)(A) in such subsequent taxable year to the extent such
				income—
									(I)is attributable
				to compensation (or income attributable to such compensation) required to be
				included in gross income by reason of such failure (including by reason of this
				subparagraph), and
									(II)is not subject
				to a substantial risk of forfeiture and has not been previously included in
				gross income.
									(ii)Earnings
				counted against cap only if in excess of market rateIncome
				(whether actual or notional) which is properly allocable to any participant for
				any taxable year shall be taken into account in determining whether the
				requirement of subparagraph (A) is met with respect to the taxable year only to
				the extent of the excess (if any) of—
									(I)the amount of
				such income, over
									(II)the amount of
				such income which would have been earned on the amount to which it is
				attributable if the return on such amount were a market rate of return.
									(iii)Market rate
				of returnThe Secretary shall prescribe by regulation rules
				governing the calculation of a market rate of return. Such rules shall allow in
				appropriate cases the treatment of income as based on a market rate of return
				if the income of the plan is determined by reference to the rate of return on a
				predetermined investment, including stock or other ownership interests (whether
				or not publicly traded) in the employer maintaining the plan.
								(C)Aggregation
				ruleFor purposes of this paragraph, all nonqualified deferred
				compensation plans maintained by all employers treated as a single employer
				under subsection (d)(6) shall be treated as 1 plan.
							(D)DefinitionsFor
				purposes of this paragraph—
								(i)In
				generalAny term which is used in this paragraph which is also
				used in section 4999A shall have the same meaning as when used in such
				section.
								(ii)Applicable
				taxable yearThe term applicable taxable year means
				any taxable year which includes the portion of any applicable calendar year (as
				defined in section
				4999A(b)(2)(C)).
								.
				(b)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2008, except that the amendments
			 shall only apply to amounts deferred after the date of the enactment of this
			 Act (and to earnings on such amounts).
				(2)Guidance
			 relating to certain existing arrangementsNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall issue guidance providing a limited period during which a nonqualified
			 deferred compensation plan adopted before December 31, 2008, may, without
			 violating the requirements of section 409A(a) of such Code, be amended—
					(A)to provide that a
			 participant may, no later than December 31, 2009—
						(i)terminate
			 participation in the plan, or
						(ii)cancel or modify
			 an outstanding deferral election with regard to all or a portion of amounts
			 deferred after the date of the enactment of this Act, to the extent necessary
			 for the plan to meet the requirements of section 409A(a)(5) of such Code (as
			 added by the amendments made by this section),
						but only
			 if amounts subject to the termination, cancellation, or modification are, to
			 the extent not previously included in gross income, includible in income of the
			 participant when no longer subject to substantial risk of forfeiture,
			 and(B)to conform to the
			 requirements of section 409A(a)(5) of such Code (as added by the amendments
			 made by this section) with regard to amounts deferred after the date of the
			 enactment of this Act.
					
	
		March 23, 2009
		Read the second time and placed on the
		  calendar
	
